Title: To James Madison from Gabriel Duvall, 21 June 1803
From: Duvall, Gabriel
To: Madison, James


Sir,
Treasury Department,Comptroller’s Office, June 21. 1803.
The communication from the Department of State of the 17th instant has been received and considered.
The construction of the law of the United States to regulate the collection of duties on imports & tonnage by Mr. Murray, Consul at Glasgow, as expressed in his letter of the 26th of August last, is conceived to be erroneous. The construction which you have adopted in your letter dated the 16th. instant in answer to his, is in conformity to that which has uniformly prevailed at the Treasury.
The certificate of the Consul is only necessary when the Goods exported with a view to a drawback of duties, are landed at a port where a Consul resides. If no Consul shall reside at the place where the goods are landed, then the certificate of the consignee, confirmed by the Oath or affirmation of the master and mate, or by the certificate of two reputable merchants, according to the provisions of the 81st section of the law, is received as sufficient evidence of the landing in a foreign port, & to entitle the exporter to have his bond cancelled. And the oath of the Master & mate in confirmation, is frequently taken after their return to the United States, whether the delivery was at a port where a Consul resided or not.
The only doubt which arises is upon the right of citizenship. I think it questionable how far residence alone in a foreign country will divest the right of citizenship acquired in the United States. In general, some overt act is necessary to evince the election of the party to transfer his allegiance from the country from which he absents himself.
The first question propounded by the Consul may be answered, without hesitation, in the negative, under the second section of the act concerning the weighing & recording of ships or vessels, passed in the year 1792. The second question appears to me to have a doubtful aspect. Under the law last cited, a citizen residing in a foreign country in the capacity of a consul of the United States, or an agent for, & a partner in, some house of trade or copartnership, consisting of citizens of the United States actually carrying on trade within the said states, may own American Ships. Yet under the circumstances stated, a subject of Great Britain, acquiring a right of citizenship in the United States, & afterwards returning with an intention to remain for life in Great Britain, where the right of expatriation is denied, & the doctrine of perpetual allegiance is maintained, may be presumed to have made his election, & without doubt, would, by the Courts of Great Britain, be adjudged a british subject. It is difficult to say what would be the decision of the Courts of the United States, but, under the circumstances stated perhaps he would be adjudged to have lost his citizenship.
I have not, until this day, had leisure to answer your note. The papers which accompanied it, are returned. I am with great respect, Your obedt. Sert.
G. Duvall.
 

   
   RC (DNA: RG 59, ML). Docketed by Wagner as received 22 June with the notation: “Ports in the Clyde &c.”



   
   Letter not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:521–22.



   
   Section 81 of “An Act to regulate the collection of duties on imports and tonnage,” 2 Mar. 1799, required bonds to be given when delivering goods to foreign ports, delineated the form of such bonds, and indicated the procedure to be followed in discharging them (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:689–92).



   
   Section 2 of “An Act concerning the registering and recording of ships or vessels,” 31 Dec. 1792, confined U.S. registry to ships owned by resident U.S. citizens “unless in capacity of consul or agent for a house of trade” whose partners were of the “said states actually carrying on trade within the said states” (ibid., 1:288).


